DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thoukydides (US 2010/0226348) in view of Hardin (US 2021/0250775).

2.	As per claim 1, Thukydides teaches an electronic device comprising: an antenna to transmit or receive a signal of a specific frequency band (Thoukydides, Fig. 3 antenna); a wireless local area network (WLAN) communication module (Thoukydides, Fig. 3 item 1); and an ultra-wide band (UWB) communication module (Thoukydides, Fig. 3 item 1), 
Hardin teaches wherein the UWB communication module is configured to: transmit a first signal notifying that the specific frequency band is to be used to the WLAN communication module (Hardin, ¶0081), and use the specific frequency band (Hardin, ¶0082, 0128-0129), and wherein the WLAN communication module is Therefore, taking the combined teaching of Thoukydides and Hardin as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant teaching of Hardin for the benefit of reducing interference between communication devices. 

3.	Claim 12 is similarly analyzed as claim 1 for obviousness reasons discussed above.

4.	As per claim 2, Thoukydides in view of Hardin teaches the electronic device of claim 1, wherein the specific frequency band is available to the UWB communication module and the WLAN communication module, and is a frequency band where it is possible for the UWB communication module and the WLAN communication module to cause interference (Hardin, ¶0080).

5.	As per claim 3, Thoukydides in view of Hardin teaches the electronic device of claim 1, wherein the UWB communication module is further configured to: determine the received second signal; and use the specific frequency band in case of determining that 

6.	Claim 13 is similarly analyzed as claim 3 for obviousness reasons discussed above.

7.	As per claim 4, Thoukydides in view of Hardin teaches the electronic device of claim 1, wherein the UWB communication module is further configured to change the first signal when the use of the specific frequency band is ended (Hardin, Fig. 24 and related text).

8.	Claim 14 is similarly analyzed as claim 4 for obviousness reasons discussed above.

9.	As per claim 5, Thoukydides in view of Hardin teaches the electronic device of claim 4, wherein the WLAN communication module is further configured to determine the changed first signal to use the specific frequency band (Hardin, Fig. 24 and related text).

10.	Claim 15 is similarly analyzed as claim 5 for obviousness reasons discussed above.



12.	Claim 16 is similarly analyzed as claim 6 for obviousness reasons discussed above.

13.	As per claim 7, Thoukydides in view of Hardin teaches the electronic device of claim 1, wherein the WLAN communication module is further configured to determine the first signal and determine whether to use a signal of the specific frequency band based on the determined first signal (Hardin, ¶0125).

14.	Claim 17 is similarly analyzed as claim 7 for obviousness reasons discussed above.

15.	As per claim 8, Thoukydides in view of Hardin teaches the electronic device of claim 1, wherein the antenna includes a plurality of antennas, and wherein the UWB communication module and the WLAN communication module are further configured to transmit or receive signals of the specific frequency band by using different antennas (Hardin, Fig. 25 2511 and related text).

16.	Claim 18 is similarly analyzed as claim 8 for obviousness reasons discussed above.

17.	As per claim 9, Thoukydides in view of Hardin teaches the electronic device of claim 1, further comprising an antenna switch module to connect the antenna to the WLAN communication module or the UWB communication module (Hardin, ¶0143).

18.	Claim 19 is similarly analyzed as claim 9 for obviousness reasons discussed above.

19.	As per claim 10, Thoukydides in view of Hardin teaches the electronic device of claim 9, wherein the WLAN communication module is further configured to transmit a third signal for switching the antenna to the antenna switch module (Hardin, Fig. 24 and related text).

20.	Claim 20 is similarly analyzed as claim 10 for obviousness reasons discussed above.

21.	As per claim 11, Thoukydides in view of Hardin teaches the electronic device of claim 10, wherein the third signal is determined based on the first signal and the second signal (Hardin, Fig. 24 and related text).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637